FIRST DIVISION
                                DOYLE, C. J.,
                         PHIPPS, P. J., and BOGGS, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 November 19, 2015




In the Court of Appeals of Georgia
 A15A1032. HALL v. HALL.                                                     BO-051

      BOGGS, Judge.

      Keith Hall, the father of 18-year-old L. H. and 16-year-old Z. H, appeals from

both a temporary order and final order modifying child support, finding him in

contempt, and awarding Felice Hall attorney fees. Keith contends that the trial court

erred by (1) finding him in contempt for failing to pay child support, (2) awarding

attorney fees without specifying a statutory or factual basis for such an award, (3)

granting a temporary modification of child support without setting forth the specific

information required by OCGA § 19-6-15 (c) (2), and (4) awarding temporary

attorney fees pursuant to OCGA § 19-6-15 (k) (5). We granted Keith’s application for

discretionary review, and, for the reasons explained below, we affirm the contempt
  finding and the temporary modification rulings, but we vacate the award of attorney

  fees in the final order and remand the case with direction.

          The record shows that L. H. and Z. H. were born out of wedlock, but Keith

  legitimated both children. The children’s mother, Joanne Dean, consented to the

  placement of the children with Felice, Keith’s former sister-in-law,1 and is not a party

  to this appeal. There does not appear to be any dispute regarding the underlying facts

  in this case. The minor children have been the subject of numerous court orders, and,

  except for a period between 2002 and 2004, they have lived with Felice since 2000.2

  On July 6, 2001, Keith was ordered to pay child support in the amount of $112.00 per

  child per month through Child Support Enforcement. Keith was found to be in

  contempt of the child support order on April 11, 2002, and once again the court

  ordered him to pay $112.00 per child per month through Child Support Enforcement.

  Felice was granted final legal custody and control of the children on March 28, 2005.



      1
        Felice had been married to Keith’s brother, but the two divorced before she
obtained custody of the children.
      2
         The trial court specifically noted in its order that it was not awarding child support
arrearage to Felice for the time period when the children were not residing with her. Due
in part to his incarcerations, Keith has never had a court order granting him custody of the
children, though they briefly lived with him during some of the time they were not in
Felice’s custody.

                                              2
At some point in 2010 or 2011, Felice opened a case with Child Support Services to

collect child support. As a result, Child Support Services initiated collection

activities, including interception of a tax refund due to Keith and enforcement of an

income deduction order against his wages.

      In 2012, Keith filed a motion to modify the previous court orders to obtain

custody of or reasonable visitation with the children, and the court entered an order

allowing some limited visitation. Keith also filed a petition for legal and equitable

relief from the child support order, arguing, in part, that Felice used fraudulent and

deceitful means to obtain child support from him. Felice denied the allegations and

filed a counterclaim for modification of child support and necessaries, including a

request for attorney fees incurred in connection with the action. She subsequently

amended her counterclaim to add a count for contempt and requested attorney fees

pursuant to OCGA §§ 9-15-14 and 19-6-2 based on the costs incurred to enforce the

prior court orders for child support.

      On March 21, 2013, the trial court considered Felice’s request for a temporary

modification of child support and entered an order modifying the award of child

support to $509.00 per month. The trial court also awarded Felice attorney fees in the

amount of $1,080.00. On September 23, 2013, the trial court dismissed Keith’s

                                          3
petition based on his failure to comply with discovery requests or appear at a hearing

to explain his non-compliance. It does not appear that this order was ever appealed.

Thereafter, on June 16, 2014, the trial court entered a final order awarding Felice

child support in the amount of $498.00 per month. The court further found Keith in

contempt of previous court orders requiring him to pay child support, and it awarded

Felice arrearage amounts and attorney fees.

      1. Keith contends the trial court erred in finding him in contempt of court for

failing to pay $19,077.03 in past due child support based on the original child support

obligation obtained by Child Support Services and the subsequent temporary order

in this action. According to Keith, Felice lacks standing to enforce the original child

support order because she was never a party to the order or actions. He also suggests

that Felice did not have the authority to request a “modification” of the original court

order. We disagree.

      First, Keith fails to cite any statute or case law suggesting that Child Support

Services is the only entity entitled to enforce child support orders originally obtained

by Child Support Services. In fact, the law suggests the opposite. Although Felice

was not a party to the action when Child Support Services obtained the original child

support order on behalf of the minor children in 2001, case law supports the argument

                                           4
that she has standing to enforce and modify the original child support order as the

legal and physical custodian of the minor children. See generally Monroe v. Taylor,

259 Ga. App. 600 (577 SE2d 810) (2003) (affirming trial court’s order awarding

increase in child support to custodial parent when original award made to Department

of Human Resources in child support recovery action).

      Statutory authority also supports the conclusion that Felice has standing to

pursue a modification of child support or a finding of contempt based on Keith’s

failure to pay child support pursuant to a previous court order. Under OCGA § 29-2-

22 (a) (3), as the children’s guardian, Felice is authorized to “[b]ring, defend, or

participate in legal, equitable, or administrative proceedings, . . . as are appropriate

for the support, care, education, health, or welfare of the minor in the name of or on

behalf of the minor.” In addition, OCGA § 19-6-15 (e) permits a nonparent custodian

to enforce the child support provisions in that subsection. And OCGA § 19-6-35 (a)

defines child support obligors and obligees as follows:

      (1) “Child support obligee” means an individual to whom the payment
      of a child support obligation is owed and includes a custodial parent or
      caretaker of a child to whom such support obligation is to be paid or a
      governmental agency entitled by law to enforce a child support
      obligation on behalf of such parent, caretaker, or child.



                                           5
      (2) “Child support obligor” means an individual owing a duty of support
      to a child or children, whether or not such duty is evinced by a
      judgment, order, or decree.

Here, Keith is the child support obligor and Felice is the child support obligee. As an

obligee under a judgment requiring the payment of child support, Felice may pursue

available remedies for enforcing the judgment, singly or concurrently with Child

Support Services, until the judgment is satisfied. See Baars v. Freeman, 288 Ga. 835,

839 (2) (a) (708 SE2d 273) (2011); Dept. of Human Resources v. Chambers, 211 Ga.

App. 763, 766 (2) (441 SE2d 77) (1994) (mother permitted to file contempt against

father ordered to pay child support through DHR).

      “A trial court’s ruling on a contempt motion will be affirmed if there is any

evidence to support it.” (Citation omitted.) Baars, supra, 288 Ga. at 838 (2). In this

case, Keith legitimated the children and acknowledges that a child support order was

entered. He has failed to demonstrate that Felice, as the children’s guardian, lacks

standing to pursue a contempt action based on his failure to pay child support

pursuant to the previously entered court orders. The trial court’s order finding him in

contempt is therefore affirmed.

      2. Keith argues that the trial court erred in awarding attorney fees without

specifying a statutory or factual basis for the award. We are constrained to agree.

                                          6
      “As a general rule, Georgia law does not provide for the award of attorney fees

even to a prevailing party unless authorized by statute or by contract.” (Citation and

punctuation omitted.) Cothran v. Mehosky, 286 Ga. App. 640, 641 (649 SE2d 838)

(2007). Here, Felice sought attorney fees under both OCGA § 19-6-2 and OCGA §

9-15-14. However, in its order granting Felice’s temporary modification for child

support, the trial court awarded attorney fees “in accordance with [OCGA] § 19-6-

15,” and in its final order, the trial court failed to specify any statutory basis for the

award: “Additionally, the Court awards the previous attorney’s fees in the amount of

$380.00 [which] were awarded in the prior Order. Additionally, the Court awards

$5,000.00 in attorney’s fees to the Respondent as part of the attorney’s fees incurred

in bringing this action.”

      Georgia appellate courts have repeatedly held:

      When there is more than one statutory basis for the attorney-fee award
      and neither the statutory basis for the award nor the findings necessary
      to support an award is stated in the order and a review of the record does
      not reveal the basis of the award, the case is remanded for an
      explanation of the statutory basis for the award and the entry of any
      findings necessary to support it.

(Citations omitted.) Viskup v. Viskup, 291 Ga. 103, 106 (3) (727 SE2d 97) (2012)

(court may review record to determine statutory basis of attorney fees order); see also


                                            7
Blumenshine v. Hall, 329 Ga. App. 449, 454 (5) (765 SE2d 647) (2014). The final

order in the present case does not cite a statutory basis for the award or track any

statutory language, so we must look to the record to see if it reveals the basis of the

award.

      We first turn to the two attorney fees statutes specified by Felice in her

counterclaim: OCGA §§ 19-6-2 and 9-15-14.

      OCGA § 19-6-2 (a) (1) authorizes the grant of attorney fees in a divorce
      action within the sound discretion of the court, except that the court
      shall consider the financial circumstances of both parties as a part of its
      determination of the amount of attorney[] fees, if any, to be allowed
      against either party. OCGA § 9-15-14 (b) authorizes an award of
      reasonable and necessary attorney fees upon a finding that an action or
      any part thereof lacked substantial justification, was interposed for delay
      or harassment, or an attorney or party unnecessarily expanded the
      proceeding by other improper conduct. The purpose of an award of
      attorney fees pursuant to § 19-6-2 is to ensure effective representation
      of both spouses so that all issues can be fully and fairly resolved. The
      damages authorized by § 9-15-14 are intended not merely to punish or
      deter litigation abuses but also to recompense litigants who are forced
      to expend their resources in contending with abusive litigation.


(Citations and punctuation omitted.) Moon v. Moon, 277 Ga. 375, 378 (6) (589 SE2d

76) (2003). Felice is not entitled to attorney fees based on OCGA § 19-6-2 because


                                          8
this case does not involve an action for “alimony, divorce and alimony, or contempt

of court arising out of either an alimony case or a divorce and alimony case.” OCGA

§ 19-6-2 (a); see Viskup, supra, 291 Ga. at 107 (3) (OCGA § 19-6-2 not applicable

in an action seeking modification of child custody); Cothran, supra, 286 Ga. App. at

641 (OCGA § 19-6-2 limited to alimony and divorce cases and subsequent actions

for contempt based on noncompliance with divorce or alimony decree).

      It does appear, however, that OCGA § 9-15-14 would be applicable and that

the trial court could have used that statute as a basis for its award of attorney fees if

the proceedings were deemed frivolous, as argued by Felice’s counsel during the final

hearing, and fees are potentially warranted due to Keith’s failure to comply with

discovery requests. Under OCGA § 9-15-14 (a), the court shall award fees against a

party that “asserted a claim, defense, or other position with respect to which there

existed such a complete absence of any justiciable issue of law or fact that it could not

be reasonably believed that a court would accept the asserted claim, defense, or other

position.” Under OCGA § 9-15-14 (b), the court may award fees against a party that

“brought or defended an action, or any part thereof, that lacked substantial

justification” or “unnecessarily expanded the proceeding by other improper conduct,

including, but not limited to, abuses of discovery procedures . . .”

                                           9
      The trial court, however, cited OCGA § 19-6-15 to support its award of

attorney fees in the order temporarily modifying child support. OCGA § 19-6-15 (k)

(5) states as follows:

      In proceedings for the modification of a child support award pursuant to
      the provisions of this Code section, the court may award attorney’s fees,
      costs, and expenses of litigation to the prevailing party as the interests
      of justice may require.

An award of attorney fees also appears to be appropriate under this statute despite the

fact that Felice did not explicitly request attorney fees on this basis.

      Because the record before us indicates two plausible statutory bases for the

attorney fees award – OCGA § 9-15-14 or OCGA § 19-6-15 – and nothing in the

record eliminates either statute as a basis of the award, it was incumbent upon the trial

court to indicate which statute was relied upon in making its award. We therefore

must vacate the award of attorney fees and remand the case for the trial court to

articulate the statutory basis for its award. See O’Keefe v. O’Keefe, 285 Ga. 805, 806

(684 SE2d 266) (2009); Kuehn v. Key, 325 Ga. App. 512, 518 (2) (754 SE2d 103)

(2014).

      In addition to requiring a statutory basis for an award of attorney fees, appellate

courts have repeatedly informed trial courts that they must set forth factual support


                                           10
for such an award. “[I]f a trial court fails to make findings of fact sufficient to support

an award of attorney fees under either OCGA § 19-6-2 or § 9-15-14, the case must

be remanded to the trial court for an explanation of the statutory basis for the award

and any findings necessary to support it.” (Citation and punctuation omitted.)

Holloway v. Holloway, 288 Ga. 147, 150 (2) (702 SE2d 132) (2010); see also Cotting

v. Cotting, 261 Ga. App. 370, 371 (1) (582 SE2d 527) (2003). It is well settled that

       [i]f the court awards attorney fees under OCGA § 9-15-14, it must make
       express findings specifying the abusive conduct for which the award is
       made and whether the award is made under subsection (a) or (b) or both.
       If the court fails to make these findings, the fees award must be vacated
       and the case remanded for reconsideration.

Williams v. Becker, 294 Ga. 411, 413-414 (2) (a) (754 SE2d 11) (2014) (modification

of child support case). And, even if the trial court’s award was made under OCGA §

19-6-15, “nothing in the language of [that] statute[] suggests that, in the context of

a [modification] proceeding, a trial court may award an arbitrary amount of attorney

fees based solely on speculation or guesswork.” (Citation and footnote omitted.)

Jackson v. Sanders, 333 Ga. App. 544, 561-562 (6) (773 SE2d 835) (2015) (full

concurrence in Division 6).

       Here, the trial court failed to set forth the factual basis for its award of attorney

fees. The record shows that Felice submitted an invoice from her attorney totaling

                                            11
$7,810.00. Her attorney confirmed that the balance of the attorney fees was in excess

of $7,800.00, not including the final hearing, and he testified in his place that “[i]t’s

been a long, hard case . . . [and the attorney fees] are fair and reasonable.” However,

the appellate record does not contain any statement regarding the amount of fees

attributable to the pursuit or defense of claims for which attorney fees are recoverable

and what portion of the attorney’s time was spent on matters that are not recoverable,

see Jackson, supra, 333 Ga. App. at 561 (6), or an explanation of how the trial court’s

$5,000.00 award was calculated in relation to the $7,800.00 that Felice requested. See

Williams, supra, 294 Ga. at 414 (2) (b). In addition, although there is evidence in the

record that might support an award of some amount of fees to Felice under OCGA §

9-15-14, the court made no express findings specifying any abusive litigation conduct

upon which such an award would be based or specifying whether the award was made

under OCGA § 9-15-14 (a) or (b). See Williams, supra, 294 Ga. at 414 (2) (b).

      Accordingly, we vacate the award of attorney fees in the final order and remand

the case for the trial court “to reconsider this issue in accordance with this opinion,

to state the statutory basis for any award and any necessary findings to support it, and

to conduct an evidentiary hearing on the attorney fee issue” if warranted. (Citation

omitted.) Blumenshine, supra, 329 Ga. App. at 454 (5).

                                           12
      3. Keith also argues that the trial court erred in granting a temporary

modification of child support pursuant to OCGA § 19-6-15 (k) (4) without specifying

the basis for the modification or setting forth the information required by OCGA §

19-6-15 (c) (2). However, this issue already has been decided adversely to Keith. In

Baca v. Baca, 256 Ga. App. 514, 519 (4) (568 SE2d 746) (2002), this Court

specifically found that “[OCGA] § 19-6-15 applies only to final verdicts or decrees,

and this case involves a temporary . . . order.” Id. We held that since the order in that

case awarded only temporary child support, the trial court was not required to engage

in the detailed calculation set forth in OCGA § 19-6-15 prior to making its award. Id.

Likewise, the Supreme Court held in Wilbanks v. Wilbanks, 238 Ga. 660, 661 (1) (234

SE2d 915) (1977), that findings of fact and conclusions of law are not required in

temporary child support orders because the merits of the pending action are not at

issue. Keith’s argument regarding the content of the temporary modification of child

support order therefore is without merit, and the temporary order modifying child

support is affirmed.

      4. Keith also argues that the trial court erred in awarding attorney fees in

conjunction with the temporary modification of his child support obligation. Unlike

the attorney fee award in the final order in this case, the trial court specified in the

                                           13
temporary order modifying child support that it was awarding attorney fees in the

amount of $1,080.00 “in accordance with [OCGA] § 19-6-15 after consideration of

the facts and circumstances in this matter.” As stated in Division 2, that statute

permits an award of attorney fees to the prevailing party in proceedings for the

modification of a child support award “as the interests of justice may require.” OCGA

§ 19-6-15 (k) (5). Keith, however, contends that Felice cannot be considered a

“prevailing party” because the child support modification was a temporary order. We

disagree, and we find no error.

      First, Keith fails to cite any case law which suggests that an award under

OCGA § 19-6-15 (k) (5) is limited to final hearings or that a temporary order cannot

establish a “prevailing party” for this purpose. Here, Felice clearly prevailed at the

temporary hearing because she received an increase in child support from $224.00 per

month ($112.00 per child) to $509.00 per month. Moreover, even if the trial court

should have waited until the final hearing to determine the “prevailing party,” the

temporary order does not require reversal at this time since Felice has now prevailed

in the case pursuant to the final order which we affirm, and the issue is now moot. See

generally Delgado v. Combs, 314 Ga. App. 419, 425 (1) (724 SE2d 436) (2012);



                                          14
Flowers v. Robinson, 157 Ga. App. 471, 472 (1) (a) (278 SE2d 38) (1981). This

enumeration of error therefore is without merit.

      Judgment affirmed in part; vacated and remanded with direction in part.

Doyle, C. J. and Phipps, P. J., concur.




                                          15